            Case 1:14-cr-00155-LJO-SKO Document 76 Filed 03/11/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:14-CR-00155-LJO-SKO
12                                Plaintiff,            STIPULATION AND ORDER
13                          v.                          DATE: March 12, 2021
                                                        TIME: 2:00 p.m.
14   JOSEPH ARCHULETA,                                  COURT: Hon. Sheila K. Oberto
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status conference on March 12, 2021.

21          2.     By this stipulation, the defendant now moves to continue the status conference until April

22 23, 2021. The defendant desires to participate in an inpatient substance abuse program, and the United

23 States Probation Officer agrees that substance abuse treatment is needed. The Probation Officer

24 identified a year-long substance abuse program that will likely accept the defendant, but there are a

25 number of preliminary hurdles: submission of an application and a negative COVID test. Once the

26 application is submitted, the defendant will be placed on a wait list for admission. The requested
27 continuance will allow defendant’s counsel time to work with the defendant to complete the application

28 and return to the Probation Officer, who will then work with the program intake supervisor to arrange

                                                        1
30
          Case 1:14-cr-00155-LJO-SKO Document 76 Filed 03/11/21 Page 2 of 2


 1 placement.

 2         3.    The government does not oppose the requested continuance.

 3         IT IS SO STIPULATED.

 4

 5
     Dated: March 5, 2021                              PHILLIP A. TALBERT
 6                                                     Acting United States Attorney
 7
                                                       /s/ MELANIE L. ALSWORTH
 8                                                     MELANIE L. ALSWORTH
                                                       Assistant United States Attorney
 9
10
     Dated: March 5, 2021                              /s/ JAMES R. HOMOLA
11                                                     JAMES R. HOMOLA
12                                                     Counsel for Defendant
                                                       JOSEPH ARCHULETA
13

14                                              ORDER

15         IT IS SO ORDERED that the status conference is continued from March 12, 2021, to April 23,

16 2021, at 2:00 p.m. before Magistrate Judge Stanley A. Boone.

17

18 IT IS SO ORDERED.

19     Dated:    March 10, 2021                         /s/ Barbara   A. McAuliffe        _
20                                               UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28

                                                   2
30
